PER CURIAM.
'Appellant, born in China in 1915, was excluded in 1932 on his arrival with his alleged father. The hoard of special inquiry had also ordered the alleged father excluded, but that order was reversed by the Secretary of Labor.
The sole question involved in the case is whether or not there was any substantial evidence in support of the hoard’s conclusion that appellant was not the son of the alleged father and as such an American citizen because of the alleged father’s birth in this country.
Concededly there were at least ten discrepancies in the testimony of appellant on the one hand and the alleged father and brothers on the other; among these were some directly bearing on family matters, sueh as whether or not appellant’s mother had bound feet, the visit home of one of the brothers, visit to ancestors’ graves, and the sleeping arrangements in and construction of the home in China; others were as to the neighbors and the occupancy of their houses.
We deem it unnecessary to detail the differences; it suffices to say that, despite the fact that there was complete agreement in many matters, we cannot say that the differences were so immaterial as to compel the board of special inquiry to disregard them. In these circumstances there was substantial evidence in support of the board’s conclusion.
While the members of the board found some slight resemblance between the alleged father and son, each of them stated that it did not suffice to satisfy them as to the relationship.
Judgment dismissing the writ affirmed.